UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:3/31 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2012(Unaudited) DWS Alternative Asset Allocation Fund Shares Value ($) Mutual Funds 82.0% DWS Disciplined Market Neutral Fund "Institutional"* (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS Gold & Precious Metals Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $522,754,358) Exchange-Traded Funds 16.6% iShares S&P Global Timber & Forestry Index Fund iShares S&P U.S. Preferred Stock Index Fund Market Vectors Agribusiness Fund SPDR Barclays Capital Convertible Securities WisdomTree Emerging Markets Local Debt Fund Total Exchange-Traded Funds (Cost $108,658,241) Cash Equivalents 0.7% Central Cash Management Fund, 0.15% (a) (b) (Cost $4,384,530) % of Net Assets Value ($) Total Investment Portfolio (Cost $635,797,129) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $689,654,669.At December 31, 2012, net unrealized depreciation for all securities based on tax cost was $4,028,762.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $52,906,320 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $56,935,082. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. A summary of the Fund’s transactions with affiliated funds during the period ended December 31, 2012 is as follows: Affiliate Value ($) at 3/31/2012 Purchases Cost ($) Sales Cost ($) Realized Gain/(Loss) ($) Income Distribu-tions ($) Capital Gain Distribu-tions ($) Value ($) at 12/31/2012 DWS Disciplined Market Neutral Fund ) — — DWS Emerging Markets Equity Fund ) — DWS Enhanced Commodity Strategy Fund ) — DWS Enhanced Emerging Markets Fixed Income Fund ) — DWS Floating Rate Fund ) — DWS Global Inflation Fund ) DWS Gold & Precious Metals Fund — DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund — Central Cash Management Fund — — — ) (b) The rate shown is the annualized seven-day yield at period end. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/20/2013 ) 10 Year U.S. Treasury Note USD 3/19/2013 ) Federal Republic of Germany Euro-Schatz EUR 3/7/2013 United Kingdom Long Gilt Bond GBP 3/26/2013 Total net unrealized depreciation ) At December 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 3/15/2013 ) 10 Year Japanese Government Bond JPY 3/11/2013 8 2 Year U.S. Treasury Note USD 3/28/2013 ) Federal Republic of Germany Euro-Bund EUR 3/7/2013 ) Total net unrealized depreciation ) At December 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CHF 1/25/2013 UBS AG USD NOK 1/25/2013 UBS AG USD SEK 1/25/2013 UBS AG NZD USD 1/25/2013 UBS AG USD GBP 1/25/2013 UBS AG AUD USD 1/25/2013 UBS AG JPY USD 1/25/2013 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NZD 1/25/2013 ) UBS AG USD AUD 1/25/2013 ) UBS AG EUR USD 1/25/2013 ) UBS AG USD CAD 1/25/2013 ) UBS AG USD JPY 1/25/2013 ) UBS AG GBP USD 1/25/2013 ) UBS AG SEK USD 1/25/2013 ) UBS AG NOK USD 1/25/2013 ) UBS AG CHF USD 1/25/2013 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Mutual Funds $ $
